*804MEMORANDUM **
Cheng-Zhong Gui, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review findings of fact for substantial evidence, Ladha v. INS, 215 F.3d 889, 896 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the agency’s finding that Gui failed to demonstrate a clear probability of persecution on account of his religion affiliation. See Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004) (requiring a petitioner to show that a criminal investigation had “no bona fide objective” in order to compel a nexus finding). Accordingly, Gui’s withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.